Title: To Thomas Jefferson from William Short, 9 October 1798
From: Short, William
To: Jefferson, Thomas


          Jefferson. Oct. 9.—letters written & recd.—prudential motives prevent friend & myself giving publicity to our intentions—have seen a pamphlet from wch. it appears that party spirit has entered into the banks at Phi. as to discounts—inclose the copy legalised of Paskies papers—if  good beg him to send them to my brother—inclose extracts of Colo. S. letters—& go into long details on that subject—shall employ my brother to settle with him & will write to him on the subject Colo. Skip’s conduct neither generous nor friendly—shd. be glad if he wd. settle the matter of himself—but from his past conduct towards me cannot hope it—besides Harvies bond, has never accted. for the int. warrty. of Jan 1. 88—&c &c.—the £150 of B. Harrison—if not paid by Harrison beg him to receive it with the interest—if paid to Colo. S. to enter into the general settlement—inclose the extracts of Brown’s letters—the bonds there mentioned never accted. for by him nor Colo. S.—sorry to be so long without hearing from him—our correspondence being private can give umbrage to nobody—hope that the usual intercourse will be restored—this Go. desires it & hope our’s will keep us out of the broils of Europe—&c.—
        